Citation Nr: 0003343	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1953 to July 
1956.  He also had several additional periods of active duty 
for training and for special projects during his service in 
the Air Forces Reserves, for which the exact dates cannot be 
verified from the record.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for hypertension.  


FINDING OF FACT

Hypertension is currently manifested by systolic pressure 
readings predominantly below 200 and diastolic readings 
predominantly below 110.  The record does not include 
evidence of the current manifestation of additional 
"definite" symptoms associated with the hypertensive 
disorder.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for hypertension.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.


Evidence

In May 1970, service connection was granted for hypertension, 
with assignment of a zero percent (noncompensable) evaluation 
under Diagnostic Code 7101.  

On VA examination in March 1976, it was noted that the 
veteran was taking medications to control hypertension, to 
include hydrochlorothiazide and Aldomet.  A diagnosis of 
hypertension, essential, mild, under control, was given.  In 
May 1976, an increased evaluation of 10 percent was granted 
for hypertension.  On VA examination in May 1979, a diagnosis 
of essential hypertension, presently treated and presently 
well-controlled, was given.  A diagnosis of minimal 
hypertension is shown on VA examination in November 1979.  

An October 1991 VA medical record shows that when seen for an 
eye examination, findings included copper wire arterioles on 
the vessels, consistent with hypertension.  High blood 
pressure findings on regular VA medical appointments are 
shown as 147/70, 147/68, and 152/78(September 1991); 160/84 
(November 1991); 166/80 and 170/80 (December 1991); 144/76 
and 162/64 (January 1992); 148/72, 142/72, and 152/70 (March 
1992); 156/80 and 136/72 (April 1992); 154/74 (June 1992).  
On examination in July 1992, he denied headaches and 
dizziness, and blood pressure was recorded as 159/74 and 
150/74.    

On VA hypertension examination in February 1997, it was noted 
that the veteran's current medications included Felodipine 
and Hydrochlorothiazide and he denied any side effects from 
his medications.  He denied any knowledge of end organ damage 
resulting from hypertension, and he denied paroxysmal 
nocturnal dyspnea, orthopnea, chest pain, shortness of 
breath, and edema.  He also denied headache or visual 
changes, weight loss or change in appetite, and constipation 
or diarrhea.  

On examination, blood pressure was 150/70, pulse was 74, and 
respirations were 18.  The heart exhibited regular rate and 
rhythm without murmurs.  An assessment of hypertension with 
good control was given.  

The record includes a May 1997 private medical report, 
showing that the veteran's blood pressure was recorded as 
170/100.  At the time of an Annual Physical Examination for 
employment purposes, conducted in August 1997, the veteran's 
blood pressure was recorded as 150/100, which did not meet 
his employer's standard of 150/90.  It was noted that he 
would need clearance from a private physician.  It was 
subsequently noted that when seen at the VA hypertension 
clinic, blood pressure was recorded as 140/80 and 158/80 with 
a large cuff, and that his blood pressure medication had been 
increased.  

On VA hypertension examination in August 1998, it was noted 
that his only symptoms involved complaints of dizziness under 
certain types of stress.  Blood pressure was recorded as 
154/84 while sitting and 150/80 while standing.  External eye 
examination, gross visual field, funduscopic examination, and 
ocular movements were normal.  On heart examination heart, 
findings included an apical beat at the 5th or 6th intercostal 
space in the mid-clavicular line, normal S1 and S2 but an 
absent S3 or S4, and a 1-II/VI systolic ejection murmur at 
the right upper sternal border without radiation.  A 
diagnosis of elevated blood pressure, subjective factors 
none, is shown.  Objective factors included blood pressure of 
154/84 on examination.  

Recent outpatient treatment records show that the veteran has 
been followed by VA for hypertension.  In March 1997, it was 
noted that he needed better control of his hypertension and 
his medication was increased.  Blood pressure readings shown 
in the record include 145/70 (February 1997); 154/70 (March 
1997); and 151/84, 140/80, and 150/80 (April 1997).  In May 
1997 he was enrolled in an "Allhat" study, and his blood 
pressure medications were changed in June 1997.  On return 
examination, blood pressure was recorded as 148/78, 130/78, 
and 138/72.  He noted that he felt a little tense and 
nervous, and he denied headache, shortness of breath, and 
diarrhea.  

VA hospital records show findings of elevated blood pressure 
at the time of treatment and removal of a cyst on the thyroid 
gland; however, no readings are shown with diastolic pressure 
of 100 or more or systolic pressure of 200 or more.  
Likewise, additional VA outpatient treatment records, dated 
in 1997, are negative for blood pressure readings showing 
diastolic pressure of in excess of 100 or systolic pressure 
of 200 or more.  A November 1997 treatment record shows a 
complaint of fluctuating blood pressure, and the veteran 
reported that he gets tense on his job and that 190/82 is his 
usual blood pressure.   

In 1998, the veteran continued to be followed by VA for high 
blood pressure as a participant in the Allhat study.  A 
February 1998 medical record shows that he denied shortness 
of breath, edema, or chest pain.  He also indicated that his 
energy level was good and his appetite was good.  In May 
1998, blood pressure was good but he was experiencing 
erectile dysfunction (complaints of decreased libido and 
impotence) and as a result, his medication was switched from 
Reserpine to Clonidine.  In September 1998, it was noted that 
he had better control of blood pressure with Reserpine and 
Allhat, and since there had been no change in his impotence 
he would be switched back to Reserpine.  In December 1998, 
blood pressure remained increased.  The 1998 treatment 
records are negative for blood pressure readings in excess of 
100 with regard to diastolic pressure and in excess of 200 
with regard to systolic pressure.  A 1999 VA medical 
certificate shows that blood pressure was recorded as 164/80, 
at a time when the veteran sought treatment for 
musculoskeletal rib pain.  

In his VA Form 9 (substantive appeal), dated July 1999, the 
veteran indicated that he had been denied employment with two 
companies because of high blood pressure, and when he gets 
excited or depressed his blood pressure elevates.  


Analysis

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for his service-connected 
hypertension.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so. Marcoux v. Brown, 9 
Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991). The RO has evaluated the veteran's heart disability 
under both the old criteria (March 1997 rating decision) and 
the new criteria (May 1998 rating decision), and the Board 
has also evaluated this claim under both the old and the new 
criteria in order to afford the veteran the benefit of the 
regulations most favorable to his claim.

According to the regulations in effect prior to January 12, 
1998, a 10 percent evaluation for hypertension is warranted 
when the diastolic pressure is predominantly 100 or more.  A 
20 percent evaluation requires that the diastolic pressure be 
predominantly 110 or more with definite symptoms. 38 C.F.R. 
Part 4, Code 7101 (1997).

The new regulations provide that a 10 percent evaluation is 
warranted when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more, or systolic pressure 
predominantly 200 or more. 38 C.F.R. Part 4, Code 7101 
(1999).

On review of the record, the Board has determined that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the veteran's hypertension under either the old or the 
new criteria pertaining to evaluation of cardiovascular 
disorders.  Specifically, the assignment of an increased (or 
20 percent) evaluation requires evidence of diastolic 
pressure predominantly 110 or more with definite symptoms 
(old regulations); or diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more (new 
regulations).  As noted above, the recent outpatient 
treatment reports and VA examinations are negative for 
findings of diastolic pressure in excess of 100 or systolic 
pressure in excess of 200.  

Therefore, the evidence does not suggest that the veteran's 
blood pressure is presently manifested to the degree which is 
contemplated for a 20 percent evaluation under the standards 
specified by the old and new criteria when considering the 
recently recorded systolic and diastolic blood pressure 
readings.  Furthermore, the record does not suggest findings 
of current "definite symptoms" which can be related to the 
service-connected hypertension, as the VA outpatient 
treatment records and examination reports show that the 
veteran has denied vision problems, headaches, chest pain, 
shortness of breath, and constipation, and there is no 
evidence of additional pathology which has been attributed to 
hypertension or characterized as a symptom of his 
hypertensive disorder.  

At the time of his 1998 VA examination, the veteran 
complained of dizziness with certain types of stress; 
however, the record does not indicate that the veteran has 
sought medical treatment for dizziness; nor does the record 
show ongoing medical treatment for dizziness or any other 
symptomatology which has been medically related to the 
service-connected hypertension disability.  The Board also 
notes that although the 1998 treatment records show 
complaints of impotence and decreased libido, the VA 
physician attributed this erectile dysfunction to the 
medication prescribed as treatment for hypertension and not 
to the underlying hypertensive disorder itself.  As a result 
of the foregoing, the Board finds that the record is 
insufficient to support a finding of "definite symptoms" 
associated with hypertension which could serve as the 
evidentiary basis for the assignment of an increased, or 20 
percent evaluation, under the previously effective version of 
Diagnostic Code 7101.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is unfavorable to the veteran's 
claim, in that the schedular criteria for an evaluation in 
excess of 10 percent disabling have not been met for 
hypertension under any of the appropriate diagnostic 
criteria.  As such, the assignment of a higher evaluation is 
not warranted, and the veteran's claim must be denied.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance. Floyd v. Brown, 9 
Vet. App. 88 (1996). The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.



ORDER

An evaluation in excess of 10 percent disabling is denied for 
hypertension.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

